Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25-48 are allowed.

Gamble, (US 5,965,959) is believed to be the closest related prior art.  The reference, in Fig. 10 teaches a magnet assembly wherein a superconducting magnet is placed inside of a cryostat.  The cryostat also contains a step-down transformer as well as a set of switches to control either a ramp-up mode to apply power to the coil, or a persistence switch to remove the power supply from the coil and to allow the current to circulate through the superconductor with the power supply being disconnected.  The reference differs from the claimed invention in that an AC source is supplied to the cryostat rather than a DC source.  The DC source of Gamble is located within the cryostat.  As such, the reference does not teach a DC voltage source located outside the cryostat; a switched mode power supply, SMPS, located inside the cryostat and configured to supply power from the DC voltage source to the superconducting coil, the SMPS comprising a voltage step-down transformer having a primary and a secondary winding;  current leads connecting the DC voltage source to the SMPS;  and a controller configured to cause the SMPS to supply a first amount of power to the magnet in order to ramp up the magnet to operating current, and a second amount of power to the magnet during steady state operation of the magnet, wherein the first amount of power is greater than the second amount of power.  

Peterson (US 4,122,512), Roy (US 4,906,861), Hodge (US 5,805,036), Steigerwald (US 2007/0108956) and Hickman (US 2009/0212891) all teach power supply systems for powering a superconducting coil.  However, none of the references teach a DC voltage source located outside the cryostat; a switched mode power supply, SMPS, located inside the cryostat and 

The following is an examiner’s statement of reasons for allowance:
Claim 25 is allowable because the prior art of record does not teach or fairly suggest a magnet assembly comprising all the features as recited in the claims and in combination with a DC voltage source located outside the cryostat; a switched mode power supply, SMPS, located inside the cryostat and configured to supply power from the DC voltage source to the superconducting coil, the SMPS comprising a voltage step-down transformer having a primary and a secondary winding;  current leads connecting the DC voltage source to the SMPS;  and a controller configured to cause the SMPS to supply a first amount of power to the magnet in order to ramp up the magnet to operating current, and a second amount of power to the magnet during steady state operation of the magnet, wherein the first amount of power is greater than the second amount of power.

Claims 27-30 & 35-43 are allowable as they depend from claim 25, which is also allowable.

Claim 26 is allowable because the prior art of record does not teach or fairly suggest a magnet assembly comprising all the features as recited in the claims and in combination with a DC voltage source located at room temperature; a switched mode power supply, SMPS, configured to supply power from the DC voltage source to the superconducting coil, the SMPS 

Claim 31 is allowable because the prior art of record does not teach or fairly suggest a magnet assembly comprising all the features as recited in the claims and in combination with a DC voltage source located outside the cryostat; a switched mode power supply, SMPS, configured to supply power from the DC voltage source to the superconducting coil, the SMPS comprising a step-down transformer having a primary and a secondary winding, wherein the primary winding is located outside the cryostat and the secondary winding is located inside the cryostat;  current leads connecting the DC voltage source to the SMPS;  current leads connecting the secondary winding to the magnet;  and a controller configured to cause the SMPS to supply a first amount of power to the magnet in order to ramp up the magnet to operating current, and a second amount of power to the magnet during steady state operation of the magnet, wherein the first amount of power is greater than the second amount of power.

Claims 32-34 are allowable as they depend from claim 31, which is also allowable.

Claim 44 is allowable because the prior art of record does not teach or fairly suggest a method of providing power to a superconducting coil of a magnet assembly comprising all the features as recited in the claims and in combination with a switched mode power supply, SMPS, wherein the SMPS comprises a voltage step-down transformer having a primary winding and a 

Claims 45-48 are allowable as they depend from claim 44, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Scott Bauer/Primary Examiner, Art Unit 2839